Citation Nr: 1046585	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-28 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1992 to July 2001.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in April 2010, wherein 
it was remanded for additional development.  The case was 
returned to the Board for appellate consideration.   

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's pending claim of 
entitlement to service connection for an acquired psychiatric 
disability.  That claim is being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify him if further 
action is required on his part.


FINDING OF FACT

Hypertension was initially demonstrated years after service, and 
has not been shown by competent evidence to be causally related 
to the Veteran's active service.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court), 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, those 
five elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.

The RO sent the Veteran a VCAA notice letter dated in February 
2007.  This letter, in pertinent part, explained the evidence 
necessary to substantiate the Veteran's claims for service 
connection, as well as the legal criteria for entitlement to such 
benefits.  The letter also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, the February 2007 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal were decided after the issuance of an 
initial, appropriate VCAA notice.  As such, the appellant has not 
been prejudiced and there was no defect with respect to timing of 
the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  



Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his hypertension claim.  The Board has reviewed 
the examination report, and finds that it is adequate for the 
purpose of deciding the issue on appeal.  The Veteran does not 
contend otherwise.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Analysis

Hypertension

Based on the evidence of record, the Board finds that there is a 
preponderance of evidence against the Veteran's claim of 
entitlement to service connection for hypertension.  38 C.F.R. 
§ 3.102.  

There is no medical evidence of record suggesting that the 
Veteran's hypertension was incurred during or as a result of his 
military service.  Although hypertension is a condition entitled 
to presumptive service connection is manifested to a compensable 
degree within one year of discharge from service, the Veteran's 
hypertension was not manifested until many years after his 
discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.   
Likewise, there is no evidence of continuity of symptomatology 
during the intervening years after his discharge from service and 
the initial diagnosis.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
fact, although the Veteran's service treatment records indicate 
that the Veteran had a history of intermittent hypertension, the 
medical evidence of record indicates that the Veteran was not 
diagnosed with hypertension until 2006.  See also Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for 
service connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and that 
there is 'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

The Board finds that the May 2010 VA examination must be given 
great probative weight because the opinion was based on a review 
of the entire record and full examination, as well as accompanied 
by an explanation of the rationale.  The VA examination report 
concluded, with a clear basis and rationale, that there was no 
evidence that the Veteran's hypertension was related to the 
Veteran's military service.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (finding that most of the probative value of a medical 
opinion comes from its reasoning, and threshold considerations 
include whether the person opining is suitably qualified and 
sufficiently informed).

The Veteran asserts that his current hypertension is directly 
related to service.  Although a layperson may, in some cases, 
have the competence to opine as to the etiology of a medical 
disorder, in the Board's opinion, hypertension is not a disease 
that is susceptible to lay opinion concerning diagnosis or 
etiology, particularly as it is a disease that is not clearly 
linkable to any particular event or injury.  Even if he were 
competent to address the etiology of his hypertension, the 
probative value of his opinion is greatly outweighed by that of 
the May 2010 examiner, who clearly does have the training, 
experience and education (all undoubtedly in excess of that 
possessed by the Veteran) to address the origin of diseases such 
as hypertension.  The Board also points out that the Veteran has 
reported conflicting dates of onset of his hypertension; he 
testified at his December 2008 DRO hearing that his hypertension 
had its onset during service, but that he first received 
treatment in 2003 or 2004.  He reported to the May 2010 VA 
examiner that the onset of his hypertension was 1994, but that he 
first received treatment in 2006.  The inconsistencies in the 
Veteran's account undermines the credibility of his assertions 
concerning the onset of hypertension.

As such, the negative evidence of record is of greater probative 
value than the Veteran's statements in support of his claim.  The 
Board has considered the doctrine of giving the benefit of the 
doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2010), but does not find that the evidence is 
of such approximate balance as to warrant its application.  
Accordingly, the Board finds that there is a preponderance of the 
evidence against the Veteran's claim for service connection of 
hypertension.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The RO has not complied with the Board's April 2010 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the Veteran, as a 
matter of law, the right to compliance with the remand orders).  
As noted in the previous Board remand, the Veteran contends that 
he has experienced psychiatric problems, including an acquired 
psychiatric disability other than PTSD, since service.  The Board 
notes that the Veteran has been afforded a VA examination 
regarding his claim of entitlement to service connection for an 
acquired psychiatric disability, but points out that this 
examination only addressed the Veteran's contentions regarding 
PTSD, and that this examination report does not address whether 
the Veteran's claimed acquired psychiatric disability, other than 
PTSD, is related to his military service.  In this regard, the 
Board acknowledges that the April 2010 Board remand requested 
that the VA examiner provide the nature and etiology of all 
current psychiatric disorders, and rule out or definitely 
diagnosis PTSD under the DSM-IV criteria.  In response, the April 
2010 VA examiner found that the Veteran did not have PTSD, and 
requested additional psychological testing in order to clarify 
the Veteran's other psychiatric diagnoses, if any.  However, the 
Veteran's claims file does not show that any additional 
psychological testing has been obtained.  As such, the medical 
evidence is unclear whether the Veteran's has an acquired 
psychiatric disorder, other than PTSD, which is causally or 
etiologically related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, additional 
clinical assessment and medical opinion is necessary to 
adequately address the Veteran's claim of entitlement to service 
connection.  Accordingly, the Board finds that the Veteran should 
be afforded an additional VA examination in order to determine 
nature and etiology of the Veteran's claimed acquired psychiatric 
disorder, other than PTSD.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his acquired psychiatric 
disorder, other than PTSD, if any, including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that his acquired psychiatric disorder, other 
than PTSD, is related to his service in the 
military.  To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent post-
service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take into 
consideration the Veteran's medical, 
occupational, and recreational history prior 
to, during, and since his military service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

2.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate the claim of entitlement to 
service connection for acquired psychiatric 
disorder.  If the benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 

(CONTINUED ON THE NEXT PAGE)

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


